 Case 1:20-cv-00394-JDL Document 8 Filed 12/07/20 Page 1 of 2          PageID #: 15




                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MAINE


WAI CHAN,                              )
                                       )
      Plaintiff,                       )
                                       )
                   v.                  ) 1:20-cv-00394-JDL
                                       )
MAINE STATE PRISON, et al.,            )
                                       )
      Defendants.                      )

      ORDER ACCEPTING THE RECOMMENDED DECISION OF THE
                     MAGISTRATE JUDGE

      Wai Chan brings this action against the Maine State Prison and Maine

Department of Corrections (ECF No. 1). After the Court granted Chan’s motion for

leave to proceed in forma pauperis (ECF Nos. 3, 4), United States Magistrate Judge

John C. Nivison conducted a preliminary review of the complaint pursuant to 28 §

U.S.C.A. 1915(e)(2)(B) (West 2020). The Magistrate Judge filed his Recommended

Decision with the Court on November 6, 2020, pursuant to 28 U.S.C.A. § 636(b)(1)(B)

(West 2020) and Fed. R. Civ. P. 72(b), recommending that the complaint be dismissed

without prejudice because this Court lacks subject matter jurisdiction over the matter

(ECF No. 5). The time within which to file objections has expired, and no objections

have been filed. The Magistrate Judge provided notice that a party’s failure to object

would waive the right to de novo review and appeal.

      I have reviewed and considered the Recommended Decision, together with the

entire record, and have made a de novo determination of all matters adjudicated by

the Magistrate Judge. I concur with the recommendations of the Magistrate Judge
 Case 1:20-cv-00394-JDL Document 8 Filed 12/07/20 Page 2 of 2       PageID #: 16




for the reasons set forth in his Recommended Decision and determine that no further

proceeding is necessary.

      It is therefore ORDERED that the Recommended Decision of the Magistrate

Judge (ECF No. 5) is hereby ACCEPTED and the complaint (ECF No. 1) is

DISMISSED.



      SO ORDERED.

      Dated this 7th day of December, 2020


                                                    /s/ JON D. LEVY
                                              CHIEF U.S. DISTRICT JUDGE




                                         2
